UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended: September30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26887 Silicon Image, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0396307 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 1060 East Arques Avenue, Sunnyvale, California 94085 (Address of principal executive office)(Zip Code) (408) 616-4000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox CLASS OUTSTANDING AT September 30, 2010 Common Stock, $0.001 par value Silicon Image, Inc. Form 10-Q for the quarter ended September 30, 2010 Table of Contents Part I Financial Information 3 Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 Controls and Procedures 29 Part II Other Information 29 Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3 Defaults Upon Senior Securities 45 Item 4 Reserved 45 Item 5 Other Information 45 Item 6 Exhibits 45 Signature 46 EXHIBIT 31.01 EXHIBIT 31.02 EXHIBIT 32.01 EXHIBIT 32.02 2 Table of Contents Part I. Financial Information Item 1. Financial Statements (Unaudited) Silicon Image, Inc. Condensed Consolidated Balance Sheets (in thousands) (unaudited) September 30, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts $1,421at September 30, 2010 and $1,428 at December 31, 2009 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Deferred income taxes, non-current Intangible and other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued and other current liabilities Deferred margin on sales to distributors Deferred license revenue Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies (See Note9) Stockholders’ Equity: Common stock 94 93 Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents Silicon Image, Inc. Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (unaudited) Three months ended September 30, Nine months ended September 30, Revenue: Product $ Licensing Total revenue Cost of revenue and operating expenses: Cost of product revenue (1) Cost of licensing revenue 67 Research and development (2) Selling, general and administrative (3) Restructuring expense (Note 5) 99 Amortization of intangible assets 37 Impairment of goodwill - - - Total cost of revenue and operating expenses Income (loss) from operations ) ) Interest income and other, net Income (loss) before provision for income taxes ) ) Income taxexpense (benefit) ) ) Net income (loss) $ $ ) $ $ ) Net income (loss) per share – basic and diluted $ $ ) $ $ ) Weighted average shares – basic Weighted average shares – diluted (1) Includes stock-based compensation expense $ (2) Includes stock-based compensation expense $ (3) Includes stock-based compensation expense $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents Silicon Image, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Stock-based compensation expense Depreciation Amortization of investment premium Provision for doubtful accounts 32 42 Asset impairment due to restructuring Amortization of intangible assets Loss on disposal and retirement of property and equipment 18 Realized gain on sale of short-term investments ) - Deferred income taxes - Impairment of goodwill - Tax deficiency from employee stock-based compensation plans - ) Gain on derivative transactions - ) Excess tax benefits from employee stock-based transactions - ) Changes in assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets ) Accounts payable Accrued and other liabilities ) ) Deferred margin on sales to distributors ) Deferred license revenue Cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from sales of short-term investments Purchases of short-term investments ) ) Purchases of property and equipment ) ) Other investing activities ) - Proceeds from sale of property and equipment - Cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuances of common stock, net Payments for vendor financed purchases of software and intangibles ) ) Repurchase of restricted stock units for income tax withholding ) ) Excess tax benefits from employee stock-based transactions - 32 Cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents — beginning of period Cash and cash equivalents — end of period $ Supplemental cash flow information: Net cash refundfor income taxes $ $ Restricted stock units vested $ $ Property and equipment purchased but not paid for $ $ Unrealized net gain (loss) on short-term investments $ ) $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents Silicon Image, Inc. Notes to Condensed Consolidated Financial Statements September 30, 2010 (unaudited) 1. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements of Silicon Image, Inc. (the “Company”, “Silicon Image”, “we” or “our”) included herein have been prepared on a basis consistent with our December 31, 2009 audited financial statements and include all adjustments, consisting of normal recurring adjustments, necessary to fairly state the condensed consolidated balance sheets of Silicon Image and our subsidiaries as ofSeptember 30, 2010 and December 31, 2009 and the related condensed consolidated statements of operations for the three and nine months ended September 30, 2010 and 2009 and the related condensed consolidated statements of cash flows for the nine months ended September 30, 2010 and 2009. All significant intercompany accounts and transactions have been eliminated. These interim financial statements should be read in conjunction with the audited financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009. Financial results for the three and nine months ended September 30, 2010 are not necessarily indicative of future financial results. 2. Recent Accounting Pronouncements In October2009, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No.2009-14, Software (Accounting Standards Codification (ASC) Topic 985) - Certain Revenue Arrangements That Include Software Elements, a consensus of the FASB Emerging Issues Task Force. This guidance modifies the scope of ASC subtopic 965-605, Software-Revenue Recognition to exclude from its requirements (a)non-software components of tangible products and (b)software components of tangible products that are sold, licensed, or leased with tangible products when the software components and non-software components of the tangible product function together to deliver the tangible product’s essential functionality. This update requires expanded qualitative and quantitative disclosures and is effective for the Company’s first quarter of fiscal year 2011. However, early adoption is allowed. The Company is currently evaluating the impact of adopting this update on its consolidated results of operations and financial position. In October2009, the FASB issued ASU No.2009-13, Revenue Recognition (ASC Topic 605) - Multiple-Deliverable Revenue Arrangements, a consensus of the FASB Emerging Issues Task Force. This guidance modifies the fair value requirements of ASC subtopic 605-25, Revenue Recognition-Multiple Element Arrangements by allowing the use of the “best estimate of selling price” in addition to vendor-specific objective evidence (VSOE) and verifiable objective evidence (VOE) (now referred to as TPE standing for third-party evidence) for determining the selling price of a deliverable. A vendor is now required to use its best estimate of the selling price when VSOE or TPE of the selling price cannot be determined. In addition, the residual method of allocating arrangement consideration is no longer permitted. This update requires expanded qualitative and quantitative disclosures and is effective for the Company’s first quarter of fiscal year 2011. However, early adoption is allowed. The Company is currently evaluating the impact of adopting this update on its consolidated results of operations and financial position. In January2010, FASB issued ASU No.2010-06, Fair Value Measurements and Disclosures (ASC Topic 820) — Improving Disclosures About Fair Value Measurements. The ASU requires new disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. It also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Other than requiring additional disclosures, the adoption of this new guidance will not have a material impact on the Company’s consolidated results of operations and financial position. 3. Significant Accounting Policies The preparation of financial statements in conformity with generally accepted accounting principles requires the Company to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ materially from these estimates. Areas where significant judgment and estimates are applied include revenue recognition, stock based compensation, short-term investments, allowance for doubtful accounts, inventory valuation, realization of long lived assets, income taxes, deferred income tax assets, accrued liabilities, guarantees, and legal matters. The condensed consolidated financial statements include the accounts of Silicon Image, Inc. and its subsidiaries after elimination of all intercompany balances and transactions. For a discussion of the significant accounting policies, see Significant Accounting Policies in our Annual Report on Form 10-K for the year ended December 31, 2009. 6 Table of Contents 4. Stock-Based Compensation The Company has a share-based compensation program that provides its Board of Directors with broad discretion in creating equity incentives for employees, officers and non-employee board members. This program includes incentive and non-statutory stock option grants, restricted stock units (RSUs) and an automatic grant program for non-employee board members pursuant to which such individuals will receive option grants/RSUs at designated intervals over their period of board service. These awards are granted under various plans, all of which are stockholder approved. Stock option grants under the discretionary grant program generally vest as follows: 25% of the shares vest on the first anniversary of the vesting commencement date and the remaining 75% vest proportionately each month over the next 36 months of continued service. Stock option grants to non-employee members of the board vest monthly, over periods not to exceed four years. Some options provide for accelerated vesting if certain identified milestones are achieved, upon a termination of employment or upon a change in control of the Company. RSU grants generally vest over a one to four-year period. Additionally, the Employee Stock Purchase Plan (ESPP) allows employees to purchase shares of common stock at the lower of 85% of the fair market value on the commencement date of the six-month offering period or on the last day of the six-month offering period. Valuation and Expense Information Under Stock-based Compensation Share-based compensation expense recognized under FASB ASC No. 718-10-30, Initial Measurement of Stock Compensation, consists primarily of expenses for the share-based awards discussed above. The fair value of each option grant is estimated on the date of grant using the Black-Scholes- Merton option valuation model and the straight-line attribution approach with the following assumptions: Three months ended September 30, Nine months ended September 30, Employee stock option plans: Expected life in years (1) none Expected volatility (2) % none % % Risk-free interest rate (3) % none % % Expected dividends (4) none none none none Weighted average fair value $ none $ $ Employee Stock Purchase Plan: Expected life in years (1) Expected volatility (2) % Risk-free interest rate (3) % Expected dividends (4) none none none none Weighted average fair value $ The expected life of the options represents the estimated period of time until exercised and is based on historical experience of similar awards, giving consideration to the contractual terms, vesting schedules, and expectations of future employee behavior. The expected term for the ESPP is based on the term of the purchase period. The volatility rate is based on the Company’s historical common stock volatility derived from historical stock price data for historical periods commensurate with the options’ expected life. The risk-free interest rate is based on the implied yield currently available on United States Treasury zero coupon issues with a term equal to the expected life at the date of grant of the options. The expected dividend is based on our history and expected dividend payouts. The expected dividend yield is zero as the Company has historically paid no dividends and does not anticipate dividends to be paid in the future. As required by FASB ASC 718-10-35, Subsequent Measurement of Stock Compensation, management made an estimate of expected forfeitures and is recognizing stock-based compensation expense only for those equity awards expected to vest. For the three months ended September 30, 2010 and 2009, 637,491 and 342,416 shares of common stock were purchased under the ESPP program, respectively. For the nine months ended September 30, 2010 and 2009, 1,233,976 and 887,045 shares of common stock were purchased under the ESPP program, respectively. At September 30, 2010, the Company had $389,000 of total unrecognized compensation expense, net of estimated forfeitures under the ESPP program. The unamortized compensation expense will be amortized on a straight-line basis over a period of approximately 4.5 months. 7 Table of Contents Stock Option Exchange Program On August 4, 2010, the Company launched a voluntary stockholder-approved employee stock option exchange program (the “Exchange Program) to permit the Company’s eligible employees to exchange some or all of their outstanding options to purchase the Company’s common stock with an exercise price greater than or equal to $6.64 per share, whether vested or unvested, for a lesser number of new RSUs. Non-employee members of the Board of Directors and the Company’s named executive officers, including its chief financial officer, were not eligible to participate in the Exchange Program. In accordance with the terms and conditions of the Exchange Program, on September 1, 2010 (the “Grant Date”),the Company accepted outstanding options to purchase an aggregate of 3,988,947 shares of the Company’s common stock and issued, in exchange, an aggregate of 1,130,623 new RSUs. Of the 1,130,623 new RSUs, 1,039,393 will vest on the first anniversary of the Grant Date and 91,230 will vest on the second anniversary of the Grant Date. Each RSU granted in the Exchange Program represents the right to receive one share of the Company’s common stock upon vesting of the RSU. The new RSUs were issued from the Company’s 2008 Equity Incentive Plan. The Exchange Program did not result in any significant incremental stock-based compensation expense. Stock Options Activity The following is a summary of activity under the Company’s stock option plans during the nine months ended September 30, 2010, excluding RSUs (in thousands, except weighted average exercise price): Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term in Years Aggregate Intrinsic Value Outstanding at January 1, 2010 $ Granted Exercised ) Options cancelled in the Exchange Program ) Forfeitures and cancellations ) Outstanding at September 30, 2010 $ $ Ending vested and expected to vest at September 30, 2010 $ $ Exercisable at September 30, 2010 $ $ The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value that option holders would have received had all option holders exercised their options on September30, 2010. The aggregate intrinsic value is the difference between the Company's closing stock price on the last trading day of the third quarter of fiscal 2010 and the exercise price, multiplied by the number of outstanding or exercisable in-the-money options. The aggregate intrinsic value excludes the effect of stock options that have a zero or negative intrinsic value. The total pre-tax intrinsic value of options exercised, representing the difference between the market value of the Company’s common stock on the date of the exercise and the exercise price of each option, for the three and nine months ended September30, 2010 was $395,000 and $405,000, respectively, and was insignificant for the three and nine months ended September 30, 2009 due to limited number of exercises during those periods.The total grant date fair value of the options which vested during the three and nine months ended September 30, 2010 was $1.0 million and $4.0 million, respectively, and during the three and nine months ended September 30, 2009 was $3.5million and $10.4 million, respectively. At September 30, 2010, the total unrecognized pre-tax stock-based compensation expense related to stock options, which the Company expects to recognize over the remaining weighted-average vesting period of 3.09 years, was $4.2 million, net of estimated forfeitures. 8 Table of Contents Restricted Stock Units The RSUs that the Company grants to its employees typically vest ratably over a certain period of time, subject to the employee’s continuing service to the Company over that period. RSUs granted to non-executive employees typically vest over a period of between two to four years. RSUs granted to executive officers typically vest over a period of between one andfour years. RSUs are converted into shares of the Company’s common stock upon vesting on a one-for-one basis. The cost of the RSUs is determined using the fair value of the Company’s common stock on the date of the grant. Compensation is recognized on a straight-line basis over the requisite service period of each grant adjusted for estimated forfeitures. Each RSU award granted from the 2008 Plan will reduce the number of reserves available for issuance by 1.5 shares. Non-vested RSUs of September30, 2010 and changes during the nine months ended September30, 2010 were as follows (in thousands, except for the weighted-average grant date fair value per share): Number of shares Weighted- Average Grant Date Fair Value Per Share Outstanding at January 1, 2010 $ Granted Granted in the Exchange Program Vested ) Forfeitures and cancellations ) Outstanding at September 30, 2010 $ The total grant date fair value of the RSUs that vested during the three and nine months ended September30, 2010 was $47,000 and $4.5 million, respectively, and $100,000 and $1.1 million for the three and nine months ended September30, 2009, respectively. At September 30, 2010, the total unrecognized pre-tax stock-based compensation expense related to non-vested RSUs, which the Company expects to recognize over the remaining weighted-average vesting period of 1.85 years, was $3.5 million, net of estimated forfeitures. During the three months ended September 30, 2010 and 2009, the Company repurchased 2,979 and 13,542 shares of stock, respectively, for an aggregate value of $11,000 and $39,000, respectively, from employees upon the vesting of their RSUs that were granted under the Company’s 2008 Equity Incentive Plan to satisfy such employees’ minimum statutory tax withholding requirement. During the nine months ended September 30, 2010 and 2009, the Company repurchased 441,546 and 91,637 shares of stock, respectively, for an aggregate value of $1.2 million and $0.3 million, respectively.The Company will continue to repurchase shares of stock from employees as their RSUs vest to satisfy the employees’ minimum statutory tax withholding requirement. Stock-based Compensation Expense The table below shows total stock-based compensation expense included in the Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (in thousands): Three months ended September 30, Nine months ended September 30, Cost of sales $ Research and development Selling, general and administrative Stock-based compensation expense before income tax effects Income tax benefit - ) - ) Stock-based compensation expense after income tax effects $ 9 Table of Contents 5. Restructuring Charges and Exit Costs Restructuring Activities For the nine months ended September 30, 2010, the Company recorded restructuring expense of approximately $1.0 million, which was primarily related to the future lease commitments on exited facilities, impairment of certain fixed assets, and legal and other restructuring related costs which were recorded as incurred. Fiscal 2009 Restructuring Programs In June and October 2009, the Company’s management approved and announced restructuring programs, which primarily included a reduction in force, to realign and focus the Company’s resources on its core competencies and to better align its revenues and expenses. As of September 30, 2010, approximately $0.3 million of the costs associated with these restructuring programs remained unpaid.This remaining unpaid balance primarily relates to costs associated with exited facilities, which will be substantially paid by November 2012. Fiscal 2008 Restructuring Program As of September 30, 2010, approximately $0.1 million of the costs associated with the restructuring plan announced in December 2008 remained unpaid. The outstanding liability under the 2008 restructuring program represents costs associated with exited facilities which will be substantially paid by July 2011. Thetable belowsummarizes the Company’s restructuring activities for the nine months ended September30, 2010 (in thousands): Employee Severance and Benefits Operating Lease Termination Fixed Assets Impaired Total Accrued restructuring balance as of January 1, 2010 $ $ $
